Citation Nr: 0308273	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.

4.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant in the surviving spouse of a veteran who served 
on active duty from November 1941 to April 1942 and from 
August 1945 to December 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  The veteran died in September 1992 at the age of 74; 
senility was certified as the immediate cause of death on the 
veteran's death certificate and private medical evidence 
indicates the main cause of death was bronchogenic carcinoma.

2.  The veteran was not a prisoner-of-war for VA benefit 
purposes.

3.  The veteran's senility or bronchogenic carcinoma were not 
incurred in or aggravated by active service and bronchogenic 
carcinoma was not manifest to a degree of 10 percent or more 
within one year of active service; a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.

4.  The veteran's military service was not qualifying service 
for the purpose of conferring eligibility upon the appellant 
for nonservice-connected death pension benefits.
5.  Service connection was not established for any disability 
during the veteran's life and a service-connected disability 
did not substantially or materially contribute to the cause 
of his death.

6.  A claim for entitlement to accrued benefits was not 
received within one year of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2002).

2.  The appellant is not eligible for nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.40 (2002).  

3.  The criteria for establishing entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, are not met.  38 U.S.C.A. § 3501 (West 2002); 
38 C.F.R. § 3.807 (2002).

4.  The appellant's claim for accrued benefits was not timely 
filed.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

In correspondence dated in March 2001 the RO notified the 
appellant of the VCAA and of the evidence necessary to 
substantiate her claim with identification of the parties 
responsible for obtaining pertinent evidence.  As the 
appellant has been kept apprised of what she must show to 
prevail in her claim, what information and evidence she is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4).  Although a VA medical opinion was not 
obtained in this case, the probative evidence of record does 
not show the veteran sustained an event, disease, or injury 
related to senility or bronchogenic carcinoma during his 
recognized service.  Therefore, the Board finds an additional 
VA medical opinion is not necessary for an adequate decision.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Service Verification Matters

As a preliminary matter, it is noted that the service 
department has verified that the veteran had active service 
from November 1941 to April 1942 and from August 1945 to 
December 1945, but that his alleged prisoner-of-war (POW) 
status from April 9, 1942, to April 11, 1942, was not 
verified.  No service department documents indicating 
otherwise have been submitted.  Although the appellant claims 
entitlement to VA benefits as a result of the veteran's POW 
status, the United States Court of Appeals for Veterans 
Claims (Court) has held that "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Therefore, the Board finds consideration of the appellant's 
claims under the special provisions in the laws and 
regulations applicable to claims filed by former POWs is not 
warranted.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Service connection can also be granted for certain chronic 
diseases, including malignant tumors, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In a November 1945 affidavit the veteran reported he had 
incurred no wounds or illnesses prior to his return to 
military control.  Records show the veteran died in September 
1992 at the age of 74.  Although senility was certified as 
the immediate cause of death on his death certificate, 
private medical evidence indicates the main cause of death 
was bronchogenic carcinoma.  The service department 
verification shows the veteran was not a prisoner-of-war.  No 
evidence has been provided demonstrating treatment or 
diagnosis of senility or bronchogenic carcinoma prior to 1992 
nor demonstrating any relationship between these disorders 
and any injury or disease incurred in or aggravated by active 
service.  

The Board notes the appellant is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Espiritu, 2 Vet. App. 492.  As there is absolutely no basis 
for establishing service connection for any disability 
implicated in the veteran's death, there is no basis for a 
finding that a service connected disability caused or 
contributed to cause his death.  His senility and 
bronchogenic carcinoma are not shown to have been manifest 
until approximately 56 years after service; therefore, 
service connection for the cause of the veteran's death is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claims.

Nonservice-Connected Death Pension, Dependents' Educational
Assistance, and Accrued Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, is not deemed to have been 
active military, naval or air service for the purpose of 
granting nonservice-connected death pension benefits to a 
deceased veteran's spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40.  

In this case, service department reports show the veteran's 
service does not qualify for the purposes of granting 
nonservice-connected death pension benefits.  His verified 
service was provided prior to July 1, 1946.  As the veteran 
did not have the type of qualifying service required to 
confer eligibility for these benefits, the appellant's claim 
must be denied because of a lack of entitlement under law.  
See Sabonis, 6 Vet. App. 426.  

For the purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, the child, spouse 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including if a permanent total 
service-connected disability was in existence at the date of 
the veteran's death or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807.  In this case, the veteran was not service connected 
for any disability at the time of his death and, as noted 
above, the Board has determined that service connection for 
the cause of his death is not warranted.  Consequently, the 
appellant's claim fails because of an absence of legal merit 
and this matter must be denied as a matter of law.  

VA law also provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  An application for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  
Records show the veteran died in September 1992, but that the 
appellant first submitted a claim for VA benefits in February 
1999.  As an application for accrued benefits was not 
received within one year of the veteran's death, this matter 
must also be denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to nonservice-connected death pension 
benefits, Dependents' Educational Assistance benefits, and 
accrued benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

